Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niesten (US8294993) in view of Wang et al. (US9304237), further in view of Monoe et al (US20070263289).
Regarding claim 1, Niesten teaches an optical element for a head up display (HUD), the optical element comprising (see figures 3, 4, 6, 8 and 10):
a Fresnel pattern layer (657) configured to enlarge a virtual image of a HUD image;
a multiband coating layer (601, 301) formed on the Fresnel pattern layer, the multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source (laser), and transmit a portion (col. 6, lines 5-55and col. 7, lines 22-37 and 45-47) of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands; and
an immersion layer (optical filler or cover plate) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer (col. 6, lines 59-64),
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance, and wherein a transmittance of the multiband coating layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer is within the windshield and Niesten teaches transmission of the white light (polychromatic/ multi-wavelength) through the windshield with directive transmission and reflections according to the notch filter design-col. 5,lines 25-45;col. 8, lines 29-42 and col. 12,lines 37-42; Also coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a (curved) trigonal-prismatic form, the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	 Niesten fails to specifically disclose each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance, and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
	However, Niesten-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the optical element of claim 1, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (col. 6,lines 5-55).
Regarding claim 4, the optical element of claim 1, wherein the transmittance is set based on a visibility of the optical element with respect to  the windshield (the optical element can be incased in a windshield where visibility of the optical element should not interfere with the user’s view-col. 7, lines 40-47).
Regarding claim 6, Niesten teaches using laser light sources. Niesten-Wang-Monoe combination fails to specifically disclose an embodiment wherein the optical element of claim 1, wherein the transmittance is set to a first transmittance when the light source is a light emitting diode (LED), and set to a second transmittance when the light source is a laser, and the first transmittance is higher than the second transmittance. However, Niesten teaches a laser center wavelength can vary based on the temperature fluctuations in the environment; thus designing the notch filter to have variable reflectance based on different laser sources (see col.3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Niesten teaches designing the notch filter to widen the reflectivity range of the laser output due to shifting of the center wavelength and LED’s can work reliably in a larger temperature variation range.
Regarding claim 7, the optical element of claim 1, wherein the multiband coating layer (601) is formed on at least one inclined surface of the Fresnel pattern layer (-see figure 6.
Regarding claim 8, the optical element of claim 1, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user- col. 9, lines 55-67 and col. 10, lines 1-4; the image light reflected and transmitted to the user via the combiner has to include designed surface angles to aid in the projection of image into the line of sight of the user.
Regarding claim 10, the optical element of claim 1, wherein the optical element is inserted into the windshield, or attached to the windshield in a form of a film (see figure 4 and 7, and col. 10, lines 1-25).
Regarding claim 11, Niesten teaches a head up display (HUD) system, comprising (see figures 3, 4, and 6):
a light source (laser light) configured to emit light of multiple wavelength bands for a HUD image;
a first optical element (scanner mirror) configured to adjust the light of the multiple wavelength bands; and
a second optical element (300/302 or 600) comprising a Fresnel layer (303 or 657) configured to enlarge a virtual image of the HUD image, a second layer (301 or 601) configured to transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to the multiple wavelength bands (col. 6,lines 5-55 and col. 7, lines 22-37), and a third layer (cover plate or filler layer) having a same refractive index as the Fresnel pattern layer (col.6, lines 58-64);
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the second layer has the same bandwidth and transmittance, wherein a transmittance of the second layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer is within the windshield and Niesten teaches transmission of the white light (polychromatic/ multi-wavelength) through the windshield with directive transmission and reflections according to the notch filter design-col. 5,lines 25-45 and col. 8, lines 29-42; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a (curved) trigonal-prismatic form, the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
 Niesten fails to specifically disclose  each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
However, Niesten-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, the HUD system of claim 11, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (col. 6, lines 5-55);
Regarding claim 13, the HUD system of claim 11, wherein the first optical element comprises at least one mirror (scanning mirror (702 or 802) or dichroic mirrors 827-829), or at least one projection optical element (aperture in dashboard).
Regarding claim14, the HUD system of claim 11, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance with respect the  white light (polychromatic/multi-wavelength/ day light) is maintained at a predetermined level (col. 6,lines 45-52).
Regarding claim 15, see Examiner’s notes in claim 6.
Regarding claim 16, the HUD system of claim 11, wherein the second layer is formed on an inclined surface of the Fresnel pattern layer (see figures 3 and 6).
Regarding claim 17, the HUD system of claim 11, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user (see col. 9, lines 55-67 and col. 10, lines 1-4); the image light reflected and transmitted to the user via the combiner has to include designed surface angles to aid in the projection of image into the line of sight of the user).
Regarding claim 21, Niesten teaches a head up display (HUD) system, comprising (see figures 7-10, 6, 4 and 3):
a light source (laser light) configured to emit light of first multiple wavelength bands for a HUD image;
a first optical element (scanning mirror or dichroic reflectors) configured to reflect the light of the first multiple wavelength bands; and
a second optical element (300/302 or 600) configured to reflect light of the first multiple wavelength bands reflected from the first optical element, the second optical element comprising:
a Fresnel pattern layer (657) comprising at least one Fresnel lens with inclined
surfaces;
a multiband coating layer (601) formed on the inclined surfaces of the at least one Fresnel lens, the multiband coating layer configured to reflect light of the first multiple wavelength bands based on a reflectance set with respect to each of the first multiple wavelength bands (col. 6,lines 5-55 and col. 7, lines 22-37); and
an immersion layer (optical filler or cover plate) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer (col. 6, lines 58-64); 
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance, and wherein a transmittance of the multiband coating layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer is within the windshield and Niesten teaches transmission of the white light (polychromatic/ multi-wavelength) through the windshield with directive transmission and reflections according to the notch filter design-col. 5,lines 25-45 and col. 8, lines 29-42; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a (curved) trigonal-prismatic form, the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	 Niesten fails to specifically disclose that each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
However, Niesten-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, the HUD system of claim 21, wherein the second optical element (300/302 or 600) is configured to: reflect light of the first multiple wavelength bands (RGB) provided from an external light source (day light) outside of a vehicle based on the set reflectance; and transmit light of a second multiple wavelength bands provided from the external light source (col. 6, lines 45-52 and col .9, lines 1-45).
Regarding claim 23, the HUD system of claim 22, wherein the first multiple wavelength bands (RGB) comprise a portion of a first wavelength band corresponding to a red light, a portion of a second wavelength band corresponding to a green light, and a portion of a third wavelength band corresponding to a blue light (see figure 2), and
the second multiple wavelength bands (external light/ day light) comprise at least a portion of a remainder excluding the first multiple wavelength bands from the first wavelength band, at least a portion of a remainder excluding the first multiple wavelength bands from the second wavelength band, and at least a portion of a remainder excluding the first multiple wavelength bands from the third wavelength band (day light and bands outside the reflectance band/wavelength of the laser).
Regarding claim 24, the HUD system of claim 21, wherein the inclined surfaces are inclined at an angle based on an angle at which the HUD image is projected to a user (see col. 9, lines 55-67 and col. 10, lines 1-4).
Regarding claim 25, the HUD system of claim 21, wherein the second optical element (300/302 or 600) is inserted into the windshield (see figures 7-10), and
wherein the reflectance is set based on a reflectance of the first multiple wavelength bands (figure 2) of the windshield to maintain a visibility of the second optical element at a predetermined level (col. 8, lines 31-43 and col. 4, lines 52-59).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niesten (8294993) in view of Wang et al. (US9304237), further in view of Monoe et al (US20070263289) in view of Arthur Davis et al. (Optical Design using Fresnel Lenses-December 2007).
Regarding claim 26, Niesten teaches the HUD system of claim 21. However, Niesten-Wang- Monoe combination fails specifically disclose a size of a pitch of the Fresnel lens layer is less than an eye power of a user.
	Arthur Davis et al teaches designing Fresnel lens for use in displays wherein of a pitch of the Fresnel lens layer is less than an eye power of a user (see page 53, column 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the user looking through the Fresnel lens will be minimally impacted by the grooves.  

Claims 1, 2, 4, 7- 14, 16, 17 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US20110228403) in view of Wang et al. (US9304237), further in view of Monoe et al (US20070263289).
Regarding claim 1, Masuda et al teaches an optical element for a head up display (HUD), the optical element comprising (see figures 2, 7a, 7b):
a Fresnel pattern layer (10,10f) configured to enlarge a virtual image of a HUD image;
a multiband coating layer (15) formed on the Fresnel pattern layer, the multiband coating layer configured to receive light of multiple wavelength bands (visible band)from a light source ((115,130) and external environment), and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands (paragraph 39,48,66,81); and
an immersion layer (18a) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer (immersion layer has same index as the windshield),
wherein each wavelength band of the multiple wavelength bands of the multiband coating layer has the same bandwidth and transmittance, and wherein a transmittance of the multiband coating layer (15) with respect to a white light is the same as a transmittance of a windshield (710a) with respect to the white light (the coating layer can be within the windshield- paragraph 31; and paragraph 81 and 92 specifies the transmission amount of light; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a trigonal-prismatic form (see figure 2 and 7b), the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	 Masuda fails to specifically disclose a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern, each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance, and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um. However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
	However, Masuda-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimensions which provide for a good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Masuda teaches layering/lamination of the windshield and the Fresnel layer such that light is transmitted and reflected to the user. The immersion layer 18a is the same refractive index as the windshield; thus, preventing refraction mismatch at the borders of the layers. Masuda teaches the layers can have similar or different refractive indexes such that the combination of the layers designed to have the reflective and transmission conditions for the HUD (paragraph 66,72,8196,101-108).  Although, Masuda-Wang- Monoe combination fails to specifically disclose the, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to prevent unwanted optical refractions and/or reflections which would cause some distortion.  Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the optical element of claim 1, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (visible light- paragraph 81-82).
Regarding claim 4, the optical element of claim 1, wherein the transmittance is set based on a visibility of the optical element with respect to  the windshield (the optical element can be incased in a windshield where visibility of the optical element should not interfere with the user’s view-paragraph 80-81; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher ).
Regarding claim 7, the optical element of claim 1, wherein the multiband coating layer (15) is formed on at least one inclined surface of the Fresnel pattern layer (see figures 7a and 7b).
Regarding claim 8, the optical element of claim 1, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user- paragraph 51-56, 71-73 and 171-the image light reflected and transmitted to the user via the combiner/Fresnel layer has to include designed surface angles to aid in the projection of image into the line of sight of the user.
Regarding claim 9, the optical element of claim 8, wherein the Fresnel lens comprises a first section comprising an inclined surface of a first direction, a second section comprising an inclined surface of a second direction, and a third section adjacent to a central axis, and wherein the Fresnel pattern layer comprises the first section or the second section (see figure 1,3,4 7 and 8).
Regarding claim 10, the optical element of claim 1, wherein the optical element is inserted into the windshield, or attached to the windshield in a form of a film (paragraph 31).
Regarding claim 11, Masuda teaches a head up display (HUD) system, comprising (see figures 2, 7a and 7b, 13a):
a light source (111, 115, 130) configured to emit light of multiple wavelength bands for a HUD image;
a first optical element (110,115) configured to adjust the light of the multiple wavelength bands; and
a second optical element (510,511, 512, 10) comprising a Fresnel layer (10) configured to enlarge a virtual image of the HUD image, a second layer (18A) configured to transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to the multiple wavelength bands (paragraph 39,48,66,81), and a third layer (windshield ) having a same refractive index as the Fresnel pattern layer;
wherein each wavelength band of the multiple wavelength bands of the second layer has the same bandwidth and transmittance, wherein a transmittance of the second layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer can be within the windshield; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a trigonal-prismatic form, the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
 Masuda fails to specifically disclose a third layer (windshield ) having a same refractive index as the Fresnel pattern layer,  each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
However, Masuda-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  
The Masuda-Wang- Monoe combination fails to specifically disclose a third layer (windshield ) having a same refractive index as the Fresnel pattern layer. However, Masuda teaches the layers can have similar or different refractive indexes such that the combination of the layers designed to have the reflective and transmission conditions for the HUD (paragraph 66,72,8196,101-108).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since refraction mismatch can cause distortion. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, the HUD system of claim 11, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (visible light);
Regarding claim 13, the HUD system of claim 11, wherein the first optical element comprises at least one mirror (126), or at least one projection optical element (125 or aperture in dashboard).
Regarding claim14, the HUD system of claim 11, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance with respect the  white light (polychromatic/multi-wavelength/ day light) is maintained at a predetermined level (paragraph 92).
Regarding claim 16, the HUD system of claim 11, wherein the second layer is formed on an inclined surface of the Fresnel pattern layer (see figures 7a,7b and 13a).
Regarding claim 17, the HUD system of claim 11, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user (see figures 2, 7a,7b, 12,13a; the image light reflected and transmitted to the user via the combiner has to include designed surface angles to aid in the projection of image into the line of sight of the user).
Regarding claim 19, Masuda teaches a head up display (HUD) system, comprising:
a light source (11,115,130) configured to provide light of first multiple wavelength bands for a HUD image;
a first optical element (126 and aperture in the dashboard) configured to reflect the light of the first multiple wavelength bands provided by the light source, and transmit light of second multiple wavelength bands provided from an external light source outside of a vehicle (extraneous light from external to the vehicle can be transmitted through the aperture in the dashboard); and 
a second optical element (10) comprising:
a Fresnel pattern layer (10f) configured to enlarge a virtual image of the HUD image; 
a second layer (15 or 18a) configured to reflect the light of the first multiple wavelength bands reflected by the first optical element and light of the first multiple wavelength bands provided from the external light source (day/eternal light) outside of the vehicle, and transmit the light of the second multiple wavelength bands provided from the external light source outside of the vehicle (day light/scenery); and
a third layer (18a or windshield or optical adhesive), a refractive index of the third layer being equal to a refractive index of the Fresnel pattern layer; 
wherein each wavelength band of the multiple wavelength bands of the second layer has the same bandwidth and transmittance, and wherein a transmittance of the second layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer is within the windshield; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a (curved) trigonal-prismatic form, the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	 Masuda fails to specifically disclose the ), a refractive index of the third layer being equal to a refractive index of the Fresnel pattern layer,  each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
However, Masuda-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  
The Masuda-Wang- Monoe combination fails to specifically disclose a third layer (windshield or optical adhesive ) having a same refractive index as the Fresnel pattern layer. However, Masuda teaches the layers can have similar or different refractive indexes such that the combination of the layers designed to have the reflective and transmission conditions for the HUD (paragraph 66,72,8196,101-108).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since refraction mismatch can cause distortion. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, the HUD system of claim 19, wherein the first multiple wavelength bands comprise a portion of a first wavelength band corresponding to a red light, a portion of a second wavelength band corresponding to a green light, and a portion of a third wavelength band corresponding to a blue light (in the visible band), and
the second multiple wavelength bands (external light/ day light) comprise at least a portion of a remainder excluding the first multiple wavelength bands from the first wavelength band, at least a portion of a remainder excluding the first multiple wavelength bands from the second wavelength band, and at least a portion of a remainder excluding the first multiple wavelength bands from the third wavelength band (day light and bands outside the reflectance band).
Regarding claim 21, Masuda et al teaches a head up display (HUD) system, comprising (see figures 2, 7a, 7b):
a light source (111,115,130) configured to emit light of first multiple wavelength bands for a HUD image;
a first optical element (115,120,126) configured to reflect the light of the first multiple wavelength bands; and
a second optical element (510,511, 512,711) configured to reflect light of the first multiple wavelength bands reflected from the first optical element, the second optical element comprising:
a Fresnel pattern layer (10,10f) comprising at least one Fresnel lens with inclined
surfaces;
a multiband coating layer (15) formed on the inclined surfaces of the at least one Fresnel lens, the multiband coating layer configured to reflect light of the first multiple wavelength bands based on a reflectance set with respect to each of the first multiple wavelength bands (paragraph 39,48,66,81-82,92); and
an immersion layer (18a) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer; 
wherein each wavelength band of the multiple wavelength bands of the multiband coating layer has the same bandwidth and transmittance, and wherein a transmittance of the multiband coating layer with respect to a white light is the same as a transmittance of a windshield with respect to the white light (the coating layer can be within the windshield- paragraph 31 and paragraph 81 and 92 specifies the transmission amount of light; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher), and wherein the Fresnel pattern layer comprises a Fresnel pattern of a  trigonal-prismatic form(see figures 2 and 7b), the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	 Masuda et al fails to specifically disclose a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern,  each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance and the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
However, Masuda-Wang combination fails to specifically disclose Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um.
In a related field of endeavor, Monoe et al teaches an optical element for a  display,  the optical element comprising: a Fresnel pattern layer (1) wherein the Fresnel pattern layer comprising the greater one of a pitch and a height of the Fresnel pattern having a size of below 220 um (paragraph 47). Monoe et al teaches designing the Fresnel lens for the projection screen/display with these dimension provide for good application of the coating layer. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the surface of the windshield appears smooth and zone free, and prevent the generation of stray light.  
Masuda teaches layering/lamination of the windshield and the Fresnel layer such that light is transmitted and reflected to the user. The immersion layer 18a is the same refractive index as the windshield; thus, preventing refraction mismatch at the borders of the layers. Masuda teaches the layers can have similar or different refractive indexes such that the combination of the layers designed to have the reflective and transmission conditions for the HUD (paragraph 66,72,8196,101-108).  Although, Masuda-Wang- Monoe combination fails to specifically disclose the, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to prevent unwanted optical refractions and/or reflections which would cause some distortion. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, the HUD system of claim 21, wherein the second optical element is configured to: reflect light of the first multiple wavelength bands provided from an external light source (day light) outside of a vehicle based on the set reflectance; and transmit light of a second multiple wavelength bands provided from the external light source (paragraph 80-81, 92).
Regarding claim 23, the HUD system of claim 22, wherein the first multiple wavelength bands comprise a portion of a first wavelength band corresponding to a red light, a portion of a second wavelength band corresponding to a green light, and a portion of a third wavelength band corresponding to a blue light (in the visible band), and
the second multiple wavelength bands (external light/ day light) comprise at least a portion of a remainder excluding the first multiple wavelength bands from the first wavelength band, at least a portion of a remainder excluding the first multiple wavelength bands from the second wavelength band, and at least a portion of a remainder excluding the first multiple wavelength bands from the third wavelength band (day light and bands outside the reflectance band).
Regarding claim 24, the HUD system of claim 21, wherein the inclined surfaces are inclined at an angle based on an angle at which the HUD image is projected to a user (paragraph 51-56 and 71-73).
Regarding claim 25, the HUD system of claim 21, wherein the second optical element is inserted into the windshield (paragraph 31), and
wherein the reflectance is set based on a reflectance of the first multiple wavelength bands (figure 7a,7b) of the windshield to maintain a visibility of the second optical element at a predetermined level (the coating layer can be within the windshield- paragraph 31; and paragraph 81 and 92 specifies the transmission amount of light; Also, coatings/layers in or on windshields must adhere to the NHTSA Federal Code FMVSS NO. 205 standard that requires all motor vehicle windshield to transmit light at 70% or higher).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US20110228403) in view of Wang et al (US9304237) further in view of  Monoe et al (US20070263289)  in view of Kasazumi et al (US20170168309).
Regarding claim 18, Masuda teaches the HUD system of claim 11, further comprising: a display panel (HUD unit 117, 130) configured to display the HUD image. However Masuda-Wang-Monoe combination fails to specifically discloses an embodiment wherein a three-dimensional (3D) optical layer configured to convert the HUD image to a 3D image.
	In the same field of endeavor, Kasazumi teaches a HUD system comprising a display panel (40) configured to display the HUD image; and a three dimensional(3D) optical layer (50) configured to convert the HUD image to a 3D image (paragraph 43). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as an added effect of the image displayed to the user. 

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US20110228403)  in view of Wang et al. (US9304237), further in view of Monoe et al (US20070263289) in view of Arthur Davis et al. (Optical Design using Fresnel Lenses-December 2007).
Regarding claim 26, Masuda teaches the HUD system of claim 21. However, Masuda-Wang- Monoe combination fails specifically disclose a size of a pitch of the Fresnel lens layer is less than an eye power of a user.
	Arthur Davis et al teaches designing Fresnel lens for use in displays wherein of a pitch of the Fresnel lens layer is less than an eye power of a user (see page 53, column 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the user looking through the Fresnel lens will be minimally impacted by the grooves.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Department of Transportation- Federal Register Vol.77 N0.120- teaches the standard for windshield placement and transmittance;
Depart of Transportation- Interpretation ID:10-000710-teaches the Standard No. 205 in relation to embedded coating in the windshield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872